Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
(claim 1) coils circumferentially disposed around the stator and a rotor with a number of pole pairs rotatably disposed against the stator magnetic field.
(claim 5) wherein the number of pole pairs on the rotor is greater than two.
(claim 8) wherein the number of pole pairs on the rotor is four, and said current sensors are arranged to measure the currents in all four isolated winding sections 
(claim 13) wherein the number of pole pairs on the rotor is even the number of said galvanic isolated winding sections is half the number of pole pairs on the rotor.
 (claim 18) wherein all half bridge legs are embodied substantially identical and arranged uniformly in a circumferential direction. 
(claim 21) coils, circumferentially disposed around the stator, a number of pole pairs rotatable disposed against a stator magnetic field.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
(claim 1) The drawings do not illustrate a circumferentially arranged stator or a rotor with pole pairs disposed against the stator magnetic field.  The drawings do not suggest how the rotor is provided with magnetic poles or how the windings of the stator are arranged circumferentially into opposing poles.
(claims 5 and 13) these limitations relate to the number of pole pairs on the rotor, but none are illustrated.
(claim  8) The drawings do not illustrate a rotor of any number of poles pairs, including not four pairs, and especially not in the context that current sensors are arranged to measure the currents in all four isolated winding sections. Figure 3 shows four winding sections 12 for a total of twelve windings and it is not clear how the twelve windings of the stator will arranged with respect to the four pole pairs or eight magnetic poles on the rotor. Figure 3 however, does not illustrate any current sensors and it is not clear how many current sensors will be provided with respect to the four isolated winding sections.
(claim 18) The drawings do not show the stator, rotor or the half-bridge legs of the inverter arranged circumferentially. The typical arrangement for the switching devices is on a flat circuit board. One would need to a drawing of the half-bridge legs and the arrangement of the physical legs circumferentially with respect to something. It is not clear what is the physical structure of a half-bridge leg and in what sense the physical shape of the half bridge legs are to be arranged circumferentially and with respect to what they are circumferential.
(claim 21) Same comment as applied to claims 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is a bit unclear because the limitation all four isolated sections was not introduced in the claim tree as to how many windings sections with how many phases and how many coils are provided and how many current sensors are provided. As such the claim fails to distinctly claim the subject so that it is clear what is the intended structure of the electrical machine.
Claim 9 recites wherein said current sensors are arranged to measure the currents in the respective isolated winding section in only six coils of said isolated winding section. However, claim 8 recites four isolated winding sections.  The phase “said isolated winding section” implies a single winding section, and claim 9 does not describe which of the four winding sections claim 9 refers to.  It is not clear how a winding section has six coils, since the windings sections are illustrated and described to have three coils. 
Claim 13 recites the limitation wherein the number of pole pairs on the rotor is even the number of said galvanic isolated winding sections is half the number of pole pairs on the rotor.   The claim is contradictory and can be interpreted that the number of galvanic isolated winding sections is even the number of pole pairs on the rotor or half the number of pole pairs on the rotor. 
Claim 18 recites the limitation half-bridge legs which is a symbolic representation for at least a pair of switching components that are not in the form of legs and the applicant does not describe the structure of the physical switching device to be used in its invention. The effect of the claimed limitation is not clear since the examiner is not aware of a physical device called a half-bridge leg. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 11, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Suzuki (U. S. Patent 8,604,730).
Regarding claim 1, Suzuki discloses a rotary electric machine with integrated power electronics, comprising: 
a motor portion 10 comprising: 
a stator 85; 
a plurality of coils 11-16, circumferentially disposed around the stator, said coils being connected, to form a plurality of galvanic isolated winding sections, wherein each winding section has a subset of the coils, which are connected in a multi-phase configuration and each of which is provided with a coil terminal (as shown in figure 1); 
a rotor 80 with a number of pole pairs rotatably disposed against a stator magnetic field generated by currents in the coils (as shown in figure 2), 
an inverter portion comprising: 
a plurality of power switching elements 21-26 and 31-36, wherein said power switching elements are connected, to form a number of half bridge legs, and are further comprising a high side power switching element, a low side power switching element in each half bridge leg, and an output connector at each half bridge leg (as shown in figure 1); 
wherein said number of half bridge legs is equal to a number of isolated winding sections multiplied by a number of phases of the multi-phase configuration (as shown in figure 1); and 
wherein the output connector of each half bridge leg is connected to an individual coil terminal (as shown in figure 1).
Regarding claim 2, Suzuki discloses the machine according to claim 1, wherein the inverter portion is provided with current sensors 41-46 for measuring the currents in said winding sections (current detection unit 40). 
Regarding claim 3, Suzuki discloses the machine according to claim 2, wherein said current sensors are arranged to measure the currents in only one of the isolated winding sections (each sensor 41-46, measures the current in only one isolated winding section).
Regarding claim 11, Suzuki discloses the machine according to claim 2, wherein said current sensors are directly connected to the respective isolated winding section in an area of the respective terminal (as shown in figure 24A or 24B). 
Regarding claim 12, Suzuki discloses the machine according claim 1, wherein the number of said galvanic isolated winding sections is equal to the number of pole pairs on the rotor (as shown in figure 22C, two pole pairs and two galvanic winding sections).
Regarding claim 14, Suzuki discloses the machine according  claim 1, wherein said winding sections are all electrically identical (the two systems are described to be electrically identical).
Regarding claim 15, Suzuki discloses the machine according claim 1, wherein the inverter portion is provided with a positive DC link bus connection and a negative DC link bus connection (as shown in figure 1), connecting all half bridge legs to a DC link capacitor bank 50.
Regarding claim 16, Suzuki discloses the machine according claim 1, wherein the number of said half bridge legs is equal to the number of coils in the stator (as described, coils 11 and 12 are shown as contiguous wires, figure 22C).
Regarding claim 19, Suzuki discloses the machine according claim 1, wherein all half bridge legs, which are connected to the coils of the same phase in different winding sections, are connected with the same driver elements 68 for simultaneously switching the half bridge legs (items 21-26 and 31-36, as shown in figure 1). 
Regarding claim 20, Suzuki discloses a rotary electric machine with integrated power electronics, comprising: 
a motor portion 10 comprising: 
a stator; 
a plurality of coils 11-16, circumferentially disposed around the stator, said coils being connected to form a plurality of galvanic isolated winding sections, wherein each winding section has a subset of the coils, which are connected in a multi-phase configuration and each of which is provided with a coil terminal (as shown in figure 1); and 
a rotor 80 with a number of pole pairs rotatable disposed against a stator magnetic field generated by currents in the coils (as shown in figure 2); and 
an inverter portion comprising 
a plurality of power switching elements  21-26 and 31-36 connected to form a number of half bridge legs, and further comprises a high side power switching element, a low side power switching element in each half bridge leg, and an output connector at each half bridge leg (as shown in figure 1); 
wherein said number of half bridge legs is equal to a number of isolated winding sections multiplied by a number of phases of the multi-phase configuration (as shown in figure 1), and 
said number of isolated winding sections is equal to said number of pole pairs on the rotor (as shown in figure 22B); 
wherein the output connector of each half bridge leg is connected to an individual coil terminal; and wherein the inverter portion is provided with current sensors for measuring the currents in said winding sections (as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Yoshida (U. S. Patent Publication 2009/0289583).
(1) Regarding claim 4, Suzuki discloses the machine according to claim 2. 
(2) Suzuki does not teach the limitation wherein said current sensors are arranged to measure the currents in only two coils of a single winding section.
(3) Yoshida teaches a motor circuit where current sensors are arranged to measure the currents in only two coils of a single winding section, where the current for a third phase of a winding section, can be determined arithmetically  (paragraph 45; shown in figure 1).
(4) The electrical machine by Suzuki may be modified wherein current sensors are arranged to measure the currents in only two of the isolated winding sections.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the current for a third winding section can be determined arithmetically, taught by Yoshida.
(1) Regarding claim 5, Suzuki discloses the machine according to claim 2 wherein the number of pole pairs on the rotor is greater than two (5).
(2) Suzuki does not teach that said current sensors are arranged to measure the currents in only two of the isolated winding sections.  
(3) Yoshida teaches that that current sensors can arranged to measure the currents in only two of the (three) isolated winding sections, and the current for the third winding section can be determined arithmetically (paragraph 45; shown in figure 1).
(4) The electrical machine by Suzuki may be modified wherein current sensors are arranged to measure the currents in only two of the isolated winding sections.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the current for a third winding section can be determined arithmetically, taught by Yoshida.
Regarding claim 6, the combination of Suzuki and Yoshida teach the machine according to claim 5, and Yoshida teaches wherein said current sensors are arranged to measure the currents in each of the two isolated winding sections only in two coils of the respective isolated winding section (paragraph 45).  
Regarding claim 7, the combination of Suzuki and Yoshida teach the machine according to claim 5, wherein at least four current sensors are provided, wherein said four current sensors are arranged to measure: the currents in a first isolated winding section in two coils of the first isolated winding section, said two coils being assigned to a first and second phase of the multi-phase configuration (taught by Yoshida); and 
the currents in a second isolated winding section in two coils of the second isolated winding section, said two coils being assigned to the first and second phase of the multi-phase configuration (according to the teaching by Yoshida applying the current sensing for a second inverter and three phase winding section, for the respective third phase, the current can be determined arithmetically).
Claims 8-10, 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Suzuki.
 (1) Regarding claim 8, Suzuki teaches the machine according to claim 2. 
(2) Suzuki does not teach wherein the number of pole pairs on the rotor is four, and said current sensors are arranged to measure the currents in all four isolated winding sections.
Suzuki teaches wherein the number of pole pairs on the rotor is five (as shown in figure 1) and there are two isolated winding sections 18 and 19 (figure 2), where current sensors are arranged to measure currents in both winding sections.
(3) Suzuki teaches the general conditions for the claimed invention of claim 8, but not the specific numbers of rotor pole pairs and independent winding sections. As a matter of design choice it is obvious in the art to change the number of pole pairs on the rotor and to change the number of isolated winding sections.
(4) The machine by Suzuki may be modified wherein the number of pole pairs on the rotor is four, and said current sensors are arranged to measure the currents in all four isolated winding sections.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
Regarding claim 9, Suzuki teaches the machine according to claim 8, wherein said current sensors  are arranged to measure the currents in the respective isolated winding section in only six coils of said isolated winding section and Suzuki teaches arrangements in figures 24A-24H where one, two or three current sensors may be used with each isolated winding section.  For a machine with four isolated winding sections, one can select two arrangements according to figure 24B and two according figure 24G so that only six current sensors are used over four isolated winding sections with three phases. 
(1) Regarding claim 10, Suzuki teaches the machine according to claim 8.
(2) Suzuki does not teach wherein at least six current sensors are provided, wherein said current sensors are arranged to measure: 
the currents in a first isolated winding section in two coils of the first isolated winding section, said two coils being assigned to a first and second phase of the multi-phase configuration; 
the currents in a second isolated winding section in two coils of the second isolated winding section, said two coils being assigned to the first and second phase of the multi-phase configuration; 
the currents in a third isolated winding section in a coil assigned to the first phase of the multi-phase configuration; and 
the currents in a fourth isolated winding section in a coil assigned to the first phase of the multi-phase configuration.
(3) Suzuki teaches arrangements in figures 24A-24H where one, two or three current sensors may be used with each isolated winding section.  Although Suzuki does not teach the particulars of the arrangement of current measurement configuration of claim 10, the person of ordinary skill may discover the arrangement through ordinary experimentation. For a three phase arrangement, the currents in two phases can be measured and the current in a third phase can be calculated by subtraction (column 20, lines 33-35).  Where only one phase of the current is measured, the current of the other two phases can be estimated based on the measurement of the first phase.
(4) The machine by Suzuki may be modified wherein said current sensors are arranged to measure: 
the currents in a first isolated winding section in two coils of the first isolated winding section, said two coils being assigned to a first and second phase of the multi-phase configuration; 
the currents in a second isolated winding section in two coils of the second isolated winding section, said two coils being assigned to the first and second phase of the multi-phase configuration; 
the currents in a third isolated winding section in a coil assigned to the first phase of the multi-phase configuration; and 
the currents in a fourth isolated winding section in a coil assigned to the first phase of the multi-phase configuration.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated that where two of the three currents in an isolated winding section are measured, the third current can be calculated by subtraction and where 1 the three currents is measured, the other two currents can be estimated based on the measured current.
(1) Regarding claim 13, Suzuki teaches the machine according claim 1, wherein the number of pole pairs on the rotor is even the number of said galvanic isolated winding sections (figure 22C).
(2) Suzuki does not teach the number of said galvanic isolated winding sections is half the number of pole pairs on the rotor.  Suzuki teaches number of galvanic isolated windings are two and the number pole pairs is either two (figure 22) or five (figure 2). 
(3) The invention by Suzuki satisfies the general conditions of the claimed invention.  It is within the ordinary skill in the art of the electrical machine to change the number of pole pairs on the rotor, as a matter of ordinary design choice.
(4) The number of poles pairs can be changed to four, where the number of said galvanic isolated winding sections is half the number of pole pairs on the rotor.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice.
(1) Regarding claim 18, Suzuki teaches the machine according  claim 1. 
(2) Suzuki does not teach wherein all half bridge legs are embodied substantially identical and arranged uniformly in a circumferential direction.
(3) As a general idea, switching devices that comprise a half bridge leg may be embodied substantially identical and the devices may be arranged circumferentially on a round part.
(4) The machine by Suzuki may be modified wherein a half bridge leg may be embodied substantially identical and the devices may be arranged circumferentially on a round part of the machine.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of ordinary design choice. 
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Suzuki and Stichweh et al. (U. S. Patent 10,439,541).
(1) Regarding claim 17, Suzuki discloses the machine according claim 1.
(2) Suzuki does not teach wherein a Field Oriented Control algorithm is provided for controlling the electric machine operation based on current measurements in one from the plurality of said galvanically isolated winding sections.
(3) Stichweh et al. teaches a similar machine wherein a Field Oriented Control algorithm is provided for controlling the electric machine operation based on current measurements in one from the plurality of said galvanically isolated winding sections (column 7, lines 25-28).  The algorithm provides for controlling the electrical currents.
(4) The machine by Suzuki may be modified in view of Stichweh et al. wherein a Field Oriented Control algorithm is provided for controlling the electric machine operation based on current measurements in one from the plurality of said galvanically isolated winding sections.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to regulate the current to the machine, taught by Stichweh et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        December 3, 2021